Title: General Orders, 12 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.] Thursday Novr 12th 78.
    Parole Penobscot—C. Signs Potowmack Po.
    
  
The North-Carolina Brigade to march tomorrow morning 8’ôClock—The Commanding Officer will receive further orders at the Orderly-Office.
  
  
  
  All soldiers discharged from the Hospital by the Director General or Surgeons as unfit for Camp duty are to be sent to the Quarter-Master General who will employ such as are fit, for Waggoners.
At a General Court-Martial of the Line (Novr 10th 1778) whereof Lieutt Coll Williams was President—Lieutenant Marshall of the first North-Carolina Regiment tried for “Neglect of duty and disobedience of Orders”—found guilty of Neglect of duty but acquitted of the charge of disobedience of orders and sentenced to be reprimanded by the Commanding Officer of his Regiment.
The Commander in Chief confirms the sentence.
